Citation Nr: 0702807	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.  


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from April 1975 to August 
1975, and from June 1978 to December 1980.  The appellant is 
his former wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 Special Apportionment 
Decision of the Winston-Salem, North Carolina Regional Office 
(RO).  In February 2006, the Board remanded this appeal to 
schedule the appellant for a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, received in February 2004, the appellant 
requested a hearing before a Veterans Law Judge in 
Washington, DC (i.e. Central Office hearing).  In January 
2006, she requested a Board videoconference hearing instead 
of a Central Office hearing.  She asked that such hearing be 
scheduled for her at the Los Angeles, California Regional 
Office (RO).  As noted above, in February 2006, the Board 
remanded this appeal to schedule such a hearing.  In March 
2006, the appeal was transferred to the Los Angeles, 
California Regional Office (RO).  

In November 2006, the appellant was notified that she was 
scheduled for a Board videoconference hearing on December 21, 
2006.  In a response received at the Board in December 2006, 
the appellant indicated that she no longer desired a Board 
videoconference hearing and requested that she be scheduled 
for a hearing before a Veterans Law Judge sitting at the RO 
(i.e. Travel Board hearing).  As the appellant has requested 
a Travel Board hearing, the case must be returned to the RO 
to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).  

The Board notes that the veteran resides within the 
jurisdiction of the Winston-Salem, North Carolina, RO, and 
had indicated previously that he was planning on attending 
the Central Office hearing.  Contested claim procedures 
should be followed.  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the appellant for 
a Travel Board hearing at the RO in Los 
Angeles.  The veteran should also be 
advised of the place and time of the 
hearing.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



